In a proceeding to validate a petition designating petitioner Martin Taylor as a candidate in the Conservative Party primary election to be held on September 14, 1976 (the petition refers to the general election to be held on November 2, 1976) for the public office of State Senator, 1st Senatorial District, Suffolk County, in which the objector-respondent applied to dismiss the proceeding, the appeal is from a judgment of the Supreme Court, Suffolk County, dated August 16, 1976, which granted the application and dismissed the proceeding. Judgment affirmed, without costs or disbursements. Service of the petition in this case was not made within the time required by section 330 of the Election Law (see Matter of King v Cohen, 293 NY 435). Latham, Acting P. J., Cohalan, Margett, Rabin and Shapiro, JJ., concur.